DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims (filed 6/17/2022).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation “and the gap extending from the first end to the terminal end of the extension” is unclear. How does the gap 52 extend from the first end 28 to the terminal end 30 of the extension 26? Therefore, claim 12 is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (U.S. Patent 10,507,781 B2), previously cited by examiner.
Regarding claim 1, Nakanishi et al. (at least Figs. 1, 60-67; also see annotated Figs. 63 & 67 attached herewith) discloses an assembly comprising: 
a steering wheel W, WA; 
an airbag 207, 206 inflatable to an inflated position and having a main chamber supported by the steering wheel W, WA; 
the main chamber in the inflated position having a rear panel 227, 226 facing the steering wheel W, WA, an impact panel 32 opposite the rear panel, and an outermost periphery 21, 22b, 32b, 22c, 32c between the impact panel and the rear panel; 
the airbag 207 having an extension 28, 28F having a first end and a terminal end 28a and extending from the first end to the terminal end 28a adjacent the rear panel 227 of the main chamber between the main chamber and the steering wheel when the airbag is in the inflated position, the first end extending from the outermost periphery 21, 22b, 32b and the rear panel 227, and the terminal end 28a being connected to the rear panel 227 (by strap 35 at 21; at least Figs. 63-67); 
the extension 28F being between the rear panel 227 and the steering wheel W, WA when the airbag 207 is in the inflated position (at least Figs. 63-67); and
the airbag 207 having an inflation chamber (entire airbag) extending from the main chamber to the terminal end 28a through the first end of the extension 28, 28F (at least Figs. 63-67), the inflation chamber being between the steering wheel and the rear panel (at least outermost periphery of the rear panel).
Regarding claims 2-9, 11-15, 17, 18, and 20, Nakanishi et al. (at least Figs. 1, 60-67) discloses the assembly, 
(claim 2) wherein the airbag 206 includes a second extension 28, 28B having a first end and a terminal end 28a and extending from the first end of the second extension to the terminal end 28a of the second extension adjacent the rear panel 226 of the main chamber between the main chamber and the steering wheel when the airbag is in the inflated position, the first end of the second extension extending from the outermost periphery 21, 22c, 32c and the rear panel 226, and the terminal end 28a of the second extension being connected to the rear panel 227 (by strap 35 at 21; column 39 lines 61-65; also refer to 28B in Figs. 60-62);
(claim 3) wherein the steering wheel W, WA includes a top and a bottom spaced from the top, the extension 28F being positioned at the top and the second extension 28B being positioned at the bottom (also refer to 28F, 28B in Figs. 60-62); 
(claim 4) wherein the extension 28F and second extension 28B are spaced from each other by 180 degrees (also refer to 28F, 28B in Figs. 60-62); 
(claim 5) wherein the extension 28F and the second extension 28B each extend along less than a quarter of the outermost periphery 21 (also refer to 28F, 28B in Figs. 60-62);
(claim 6) wherein the steering wheel W, WA includes a top, the extension 28F being positioned at the top (at least Figs 63-67);
(claim 7) wherein the steering wheel W, WA is oblong (at least Fig. 1, 62, 67); 
(claim 8) wherein the steering wheel W, WA includes a rim having a straight portion, the extension 28F being positioned at the straight portion (at least Figs. 1, 60-67);
(claim 9) wherein the extension 28F extends along less than a quarter of the outermost periphery 21 (at least Figs 63-67);
(claim 11) wherein the extension 28F abuts the steering wheel W, WA when the airbag 207 is in the inflated position (at least Figs. 63-67);
(claim 12, as best understood) further comprising a gap defined between the extension 28, 28F and the rear panel of the airbag, the gap extending along the extension and the rear panel and the gap extending from the first end to the terminal end of the extension (see annotated Figs 63 & 67 attached herewith);  
(claim 13) wherein the main chamber and the extension 28F are unitary (at least Figs. 63-67);
(claim 14) wherein the terminal end 28a of the extension 28F is connected to the rear panel 227 of the airbag 207 by a stitch (via strap 35 at 21, column 38 lines 32-35; at least Figs. 63-67);
(claim 15) wherein the airbag 207 includes a tether 35 extending from the terminal end 28a to the rear panel 227 of the airbag 207 (at 21; at least Figs. 63-67);
(claim 17) wherein the second extension 28, 28B (at least a part thereof) is between the rear panel 226 and the steering wheel W when the airbag 206 is in the inflated position (at least Figs. 60-62);
(claim 18) wherein the extension 28, 28F curves from the outermost periphery 21, 22b, 32b to the terminal end 28a;
(claim 20) wherein the extension 28, 28F (at least a part thereof) is between the outermost periphery 21, 22b, 32b and the steering wheel W, WA. 
Claims 1-4, 6, 11, 13, 14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishijima (JP 1-132444), previously cited by examiner.
Regarding claim 1, Nishijima (Figs. 1-2) discloses an assembly comprising: 
a steering wheel 8; 
an airbag 1, 3 inflatable to an inflated position and having a main chamber 1 supported by the steering wheel 8; 
the main chamber 1 in the inflated position having a rear panel 4 facing the steering wheel 8, an impact panel opposite the rear panel, and an outermost periphery between the impact panel and the rear panel (see annotated Figs. 1-2 attached herewith); 
the airbag 1, 3 having an extension 3 having a first end and a terminal end and extending from the first end to the terminal end adjacent the rear panel of the main chamber between the main chamber and the steering wheel when the airbag is in the inflated position, the first end extending from the outermost periphery and the rear panel, and the terminal end being connected to the rear panel (see annotated Figs. 1-2 attached herewith); 
the extension 3 being between the rear panel 4 and the steering wheel 8 when the airbag 1, 3 is in the inflated position (at least Fig. 1);
the airbag 1, 3 having an inflation chamber (entire airbag) extending from the main chamber 1 to the terminal end through the first end of the extension 3, the inflation chamber (at least inflation chamber of extension 3) being between the steering wheel and the rear panel 4 (Figs. 1, 2).
Regarding claims 2-4, 6, 11, 13, 14, and 16-21, Nishijima (Figs. 1-2) discloses the assembly, 
(claim 2) wherein the airbag 1, 3 includes a second extension 3 having a first end and a terminal end and extending from the first end of the second extension to the terminal end of the second extension adjacent the rear panel of the main chamber 1 between the main chamber and the steering wheel when the airbag is in the inflated position, the first end of the second extension 3 extending from the outermost periphery and the rear panel, and the terminal end of the second extension being connected to the rear panel (see annotated Figs. 1-2 attached herewith);
(claim 3) wherein the steering wheel 8 includes a top and a bottom spaced from the top, the extension 3 being positioned at the top and the second extension 3 being positioned at the bottom (at least Fig. 1);
(claim 4) wherein the extension 3 and second extension 3 are spaced from each other by 180 degrees;
(claim 6) wherein the steering wheel 8 includes a top, the extension 3 being positioned at the top (at least Fig. 1);  
(claim 11) wherein the extension 3 abuts the steering wheel 8 when the airbag 1, 3 is in the inflated position (at least Fig. 1);
(claim 13) wherein the main chamber 1 and the extension 3 are unitary (Figs. 1, 2);
(claim 14) wherein the terminal end of the extension 3 is connected to the rear panel of the airbag 1, 3 by a stitch (Figs. 1, 2);
(claim 16) further comprising an airbag housing 9, the terminal end being directly connected to the airbag housing 9 (at least Fig. 1);
(claim 17) wherein the second extension 3 is between the rear panel 4 and the steering wheel 8 when the airbag 1, 3 is in the inflated position (see annotated Figs. 1-2 attached herewith);
(claim 18) wherein the extension 3 curves from the outermost periphery to the terminal end (at least Fig. 1);
(claim 19) wherein the terminal end of the extension 3 is between the rear panel 4 and the steering wheel 8 (at least Fig. 1);
(claim 20) wherein the extension 3 (at least a part thereof) is between the outermost periphery and the steering wheel 8 (at least Fig. 1);
(claim 21) wherein the extension 3 includes a panel (lower part of 3 closer to steering wheel 8) extending along the rear panel 4 between the rear panel 4 and the steering wheel 8 when the airbag is in the inflated position (at least Fig. 1). 

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments pertaining to Nakashini et al. on pages 5-6 of the REMARKS, examiner respectfully disagrees. Applicant appears to interpret only the “driver side portion 32c of the airbag 207” as the main chamber and argues accordingly. However, examiner interprets the main chamber of airbag 207 to be the entire airbag except for the extension. Also see examiner’s rejection above.  
In response to applicant's argument pertaining to Nishijima and that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single inflation chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        


/JAMES A ENGLISH/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        








    PNG
    media_image1.png
    891
    839
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    890
    783
    media_image2.png
    Greyscale












    PNG
    media_image3.png
    917
    810
    media_image3.png
    Greyscale